Citation Nr: 1402709	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  12-23 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to service connection for a lower back disability, to include as secondary to a right ankle disability.

3.  Entitlement to service connection for a left knee disability, to include as secondary to a right ankle disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1975. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which, in part, denied the Veteran's claims of entitlement to service connection for a right ankle disability, as well as secondary claims to service connection for a lower back disability and a left knee disability.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's right ankle disability is related to service. 

2.  The preponderance of the evidence is against a finding that a relationship exists between the lower back disability and a service-connected disability. 

3.  The preponderance of the evidence is against a finding that a relationship exists between the left knee disability and a service-connected disability. 






CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

2.  A lower back disability was not incurred in or aggravated by service, or proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 

3.  A left knee disability not incurred in or aggravated by service, or proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2010 and May 2010, prior to the August 2010 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b)  (2013).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Those letters also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All available evidence pertaining to the Veteran's claims has been obtained.  

The Veteran was provided a VA medical examination for his right ankle claim in June 2010.  The Board finds that the report is adequate on which to base a decision.  Specifically, it was done based on a review of the record, to include the in-service treatment records and post-service treatment records.  The examiner provided the underlying rationale for the opinion offered.  

By contrast, the Veteran has not been afforded VA medical examinations for service connection with his knee and back claims.  However, no such examinations are necessary.  In the instant case, the Veteran contends only that his knee and back disabilities are related to his ankle disability, which he believes should be service-connected.  As will be discussed fully below, service connection is not warranted for the ankle disability.  Therefore, additional medical inquiry as to the etiology of the knee and back disabilities is not required. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined the option of a personal hearing.  Thus, the duties to notify and assist have been met. 

Analysis - Right Ankle

The Veteran essentially contends that his current right ankle disability is due to an ankle sprain that he incurred in service.  He further contends that his primary care physician found an old fracture in his ankle, which the Veteran believes to be due to service and causing his current disabilities. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2013). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

With respect to Hickson element (1), current disability, the record shows that the Veteran has right ankle arthritis with instability, pain and stiffness of the ankle, as well as crepitus and tenderness, according to the VA examiner in the June 2010 examination.  The examiner found mild narrowing of the lateral talotibial joint and some small cystic changes in the subarticular area of the talus laterally that were consistent with degenerative changes since the Veteran was last seen at the VAMC for his ankle in 2004.  

The other evidence of record confirms the same.  In particular, the Veteran was treated at Appalachian orthopedic from March 1996 to July 2001, and August 2002 to March 2003, mostly for his knee.  The Veteran contends that he had older records; however the office destroyed the older records.  Private treatment records show that the Veteran was treated for a sprained right ankle in March 2001.  Records from March 2003 noted some arthritic changes in the right foot, based on a bone scan.  VA medical treatment records show that in November 2004, the Veteran fell and experienced pain and swelling in right ankle.  Hickson element (1) is accordingly met for the claim. 

With regard to Hickson element (2), in-service incurrence of disease or injury, the Veteran's service treatment records show that in May 1975 there was a notation that the Veteran's ankle had pain, swelling, and cyanosis, following a fall down the stairs.  The record noted that there was soft tissue swelling and lateral malleus, but no fracture or dislocation.  Hickson element (2) is therefore met.  

Turning to crucial Hickson element (3), nexus, the June 2010 VA examiner opined that the current right ankle condition was not the same one that occurred in service.  He stated that the ankle sprain in active duty did not appear to have been serious, and further that it was not claimed by the Veteran to be a significant problem upon his discharge examination several months later.  He further elaborated that the Veteran had gone on to sprain his ankle several more times after service, and the examiner could not find evidence that the ankle sprain in service resulted in serious permanent damage to the ankle.  Therefore, the examiner opined that the current ankle condition was not caused by or a result of the right ankle injury in service, based on medical knowledge, experience, and reviewing the record.  

The Board finds that the June 2010 VA opinion is highly probative and carries significant weight, as it was definitive, based upon a complete review of the Veteran's entire claims file, and on an evaluation and interview of the Veteran.  The examiner provided a detailed rationale for the conclusion reached.  It is not otherwise contradicted by the competent evidence of record.

In so finding, the Board has considered the Veteran's general assertion that he was told by his primary care doctor to consult a podiatrist, after finding an old injury on examination.  However, this does not substantiate a nexus conclusion.  Notably, private treatment in March 2001 includes a record that the Veteran sprained his ankle and was concerned about the swelling.  The physician specifically noted, however, that a fracture was not found.  Thus, given that the Veteran separated from service in 1975, and evidence 26 years later is negative for a fracture of that ankle, the Veteran's argument is without merit.

The Board also acknowledges the Veteran's statements that he has had discomfort since 1976.  To the extent that the Veteran himself, or his representative contend that a medical relationship exists between his ankle disability and service, the Board acknowledges that lay persons are competent to testify as to observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds the question regarding the potential relationship between the Veteran's current ankle disability and any instance of injury during his military service, to be complex in nature such that specialized medical evidence of nexus is required.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the lay statements are not afforded probative value on the issue of nexus.

The Veteran has submitted no competent nexus evidence contrary to the VA opinion cited above.  Furthermore, the Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2013) (noting it is a claimant's responsibility to support a claim for VA benefits).  Therefore, Hickson element (3), nexus, has not been satisfied, and the claim fails on this basis. 

In reaching this determination, the Board acknowledges that VA resolves the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

Analysis - Left knee and lower back

The Veteran asserts that his left knee and lower back disabilities are secondary to his ankle disability.  In this regard, service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disabilities resulting from the aggravation of a non service-connected condition by a service-connected condition are also compensable under 38 C.F.R. § 3.310 (b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, because service connection for the Veteran's right ankle disability is being denied, it is impossible for the Veteran to establish service connection for his knee or lower back on a secondary basis due to a right ankle disability (or any other service-connected disability as he is not service-connected for any disability). 

The Board notes further that the Veteran has not alleged that his disabilities are related to any period of active duty, nor does the evidence raise the issue of direct service connection.  

In sum, the evidence shows that the Veteran's current right ankle disability is not related to service, and there is no competent link between the Veteran's service and current disabilities, and/or a service-connected disability.  As the preponderance of the evidence is against the claims for service connection, the claims must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a right ankle disability is denied. 

Entitlement to service connection for a lower back disability, to include as secondary to a right ankle disability, is denied. 

Entitlement to service connection for a left knee disability, to include as secondary to a right ankle disability, is denied. 





____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


